DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160177678 A1) in light of Broussard (US 20160032703 A1).
With respect to claim 1, Morris discloses a method for stimulating oil or gas production from a wellbore using an electrically powered fracturing system, the method comprising: establishing a data channel (1000) connecting at least one hydraulic fracturing pump unit (1012) and an electrical fracturing blender unit (1004) with a control unit (1002) of the electrically powered fracturing system (pgph. 88); controlling, using one or more variable frequency drives (VFDs), a plurality of electrical motors to drive at least one fluid pump of the at least one hydraulic fracturing pump unit (pgph. 89); controlling, using one or more VFDs, at least one electrical blending motor (pgphs. 47, 83, 85) to produce a fracturing fluid from an electrical fracturing blender unit; and pumping, using the at least one fluid pump, a blended fracturing fluid down a wellbore located at a well site (pgph. 41).
Morris discloses a target pressure of 10000 psi (pgph, 39) and HP. However, Morris fails to explicitly recite control of the motors based upon the specific features claimed.
Nevertheless, Broussard discloses multiple pumps each with a VFD (pgphs. 27, 28) wherein operating parameters of each of the plurality of electrical motors in step (b) are controlled based upon (i) hydraulic fracturing design parameters including target injection rate or target pressure, and (ii) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have controlled the pumps of Morris individually based on target and measured aggregate pressure  as taught by Broussard in pgph. 64 to ensure that a max pressure is not exceeded as taught by Broussard (pgph. 64).
With respect to claim 2, Morris discloses driving two or more fluid pumps, controlling selection of one of the two or more fluid pumps and, changing operating parameters of the selected fluid pump (pgphs. 76-79).
With respect to claim 3, Morris in light of Broussard discloses wherein target injection rate or target injection pressure parameters are provided using a human machine interface (HMI) (Broussard discloses that a target setpoint can be user entered in pgph. 37, which could obviously be applied to the target pressure of pgph. 64).
With respect to claim 4, Morris in light of Broussard discloses wherein controlling VFDs in step (b) is performed based on predetermined design parameters (pgphs. 39, 76-79, Morris, pgph. 64, Broussard).
With respect to claim 5, Morris discloses wherein controlling VFDs in step (b) is performed manually from a human machine interface (HMI) in the control unit of the electrically powered fracturing system (pgph. 89, if applicant disagrees that this constitutes an HMI, a user to perform the two-way communication recited would be obvious to include in Morris as taught by Broussard in pgphs. 17, 37, 70).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in light of Broussard as applied to claim 1 above, and further in view of Luharuka (US 20170322086 A1).
With respect to claim 6, Morris and Broussard fail to disclose the claimed limitations.
Nevertheless, Luharuka discloses monitoring operating parameters of the individual electrical motors in steps (b) and (c), and taking individual motors off line when the operating parameters exceed predetermined thresholds (pgphs. 24, 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have monitored temperature of motors and taken motors offline when the temperature exceeded threshold as taught by Luharuka (pgph. 59) in order to provide a non-intrusive monitoring and diagnostic system which would reduce the number of sensor required as taught by Luharuka (pgph. 61).
With respect to claim 7, Luharuka further discloses controlling one or more backup pumps when an individual motor is taken offline or additional injection rate is required (pgph. 59)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/19/2021